Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 6th, 2021, Interview Summary of November 17th, 2021 and Terminal Disclaimer filed November 19th, 2021.  Claims 1 and 3 are allowed.  Claim 2 is canceled.  Claim 3 is newly added.

Interview Summary
Examiner and Applicant's representative discussed further proposed amendments to the claims. Examiner discussed with Applicant's representative that amendments to the movable holder configured to move as claimed and having a fluorescence transmitting hole and a plasmon scattering light transmitting hole provided allowable subject matter to independent claim 1. Examiner further indicated that a 35 USC 112 F/6th claim interpretation would be put on the record for the "movable holder configured to move..." language of the claim so as to set forth the metes and bounds of the structure(s) and equivalents thereof to such element. Examiner further discussed that the amendments provided to yield claims which were broader and encompassed prior related patent UPSN 10,451,555 and as such a Terminal Disclaimer would need to be filed and approved to obviate an Obvious Double Patenting rejection of the present claims in relation to the prior related patent. Further, Examiner discussed with 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1)  A movable holder configured to move…as in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A stage coupled with a driving motor, and equivalents thereof as seen in par. [0053] of Applicant’s pre-grant publication US 2020/0003688.



Election/Restrictions
This application is in condition for allowance except for the presence of claim 2 directed to an invention non-elected without traverse.  Accordingly, claim 2 has been cancelled.









EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Blum on November 17th, 2021.

The application has been amended as follows: 

(Currently Amended)	A surface plasmon resonance fluorescence analysis device to which an analysis chip including a dielectric having a metal film on one surface of the dielectric is attached and in which the metal film is irradiated with excitation light through the dielectric to excite a fluorescent material for labelling a detection target substance on the metal film, and then fluorescence emitted from the fluorescent material is detected to thereby detect the presence or amount of the detection target substance, the surface plasmon resonance fluorescence analysis device comprising:
a chip holder configured to detachably hold the analysis chip;
an adjustable light source configured to emit excitation light at an incident angle with respect to the metal film to irradiate the metal film with the excitation light through the dielectric at an incident angle;
a light sensor configured to detect light emitted from the vicinity of a surface of the metal film, the surface facing away from the dielectric;
an excitation-light cut filter configured to allow fluorescence emitted from the metal film to pass through the filter and block at least light having a certain wavelength of the excitation light, and

a movable holder holding the excitation-light cut filter, the movable  holder having a fluorescence transmitting hole and a plasmon scattering-light  transmitting hole, 

wherein the movable holder is configured to move a first position where  the movable holder allows transmitting of the plasmon scattering-light through  the plasmon scattering-light transmitting hole, and a second position where  the movable holder allows transmitting of the fluorescence through the  fluorescence transmitting hole, and
wherein, in plan view, a total area of the plasmon scattering-light  transmitting hole a the fluorescence transmitting hole 

Claim 2 is canceled.
3(New)	A surface plasmon resonance fluorescence analysis  device according to claim 1, 
wherein the fluorescence transmitting hole is located at an  overlapping position with the excitation-light cut filter, and
wherein the plasmon scattering-light transmitting hole is located at an nonoverlapping position with the excitation-light cut filter.


Terminal Disclaimer
The Terminal Disclaimer filed on November 19th, 2021 has been reviewed and accepted.



Response to Arguments
In view of the above amendments made to the claims and in constitution with the Interview Summary held on November 17th, 2021, claims 1 and 3 are found allowable and the prior rejections thereto have been withdrawn.  

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Wada and Cammann, do not teach or fairly suggest a surface plasmon resonance fluorescence analysis device, as particularly recited therein, which includes a movable holder holding the excitation-light cut filter, the movable holder having a fluorescence transmitting hole and a plasmon scattering-light transmitting hole, wherein the movable holder is configured to move as claimed, and wherein, in plan view, a total area of the plasmon scattering-light transmitting hole is smaller than a total area of the fluorescence transmitting hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.